Citation Nr: 0909430	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-28 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for numbness of the 
left side of the face.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to March 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.

The veteran appeared and testified before the Board in March 
2008.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current right shoulder or 
neck injury that began during service or within one year of 
discharge from service.

3.  The veteran is not diagnosed as having a disability 
associated with numbness of the left side of his face.






CONCLUSIONS OF LAW

1.  Residuals of a right shoulder injury were not incurred in 
service nor are any residuals presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Residuals of a neck injury were not incurred in service 
nor are any residuals presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A disability associated with numbness of the left side of 
the face was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2007, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection for 
disabilities due to a right shoulder injury, a neck injury 
and left-sided face numbness, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran to submit any 
additional information in support of his claims and gave him 
notice of all five elements of a service-connection claim. 
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was provided initial notice of his 
rights and responsibilities in a letter dated in December 
2004; however, additional and more comprehensive notice was 
provided in March 2007.  The RO issued a Supplemental 
Statement of the Case in May 2007 which effectively 
readjudicated the claims.  As such, the March 2007 notice is 
deemed pre-decisional as per Mayfield v. Nicholson, 444 F. 3d 
1328 (Fed. Cir. 2006).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
making extensive searches for his service medical records and 
by affording him the opportunity to give testimony before the 
Board in March 2008.  The veteran's service medical records 
were determined to be unavailable in a May 2005 formal 
finding by the RO as the National Personnel Records Center 
advised in December 2004 that the records were related to a 
fire at their facility in 1973.  Additional attempts were 
made to locate sick and morning reports and records of a 
hospitalization at Fort Sill, but such records were reported 
to be unavailable in August 2006.  As such, it appears that 
all known and available records relevant to the issues here 
on appeal have been obtained and are associated with the 
veteran's claims file.  

The Board notes that this veteran has not been afforded a VA 
examination and finds that neither an examination nor a 
medical opinion regarding current complaints is required 
under 38 C.F.R. § 3.159(c)(4).  Specifically, the veteran 
originally advised VA in his December 2004 application for VA 
compensation benefits that he injured his right shoulder, 
neck and face in June 1958.  In April 2006, he elaborated on 
his complaint by saying that he injured the left side of his 
face as a result of a "bad tooth" that was treated in 
Oklahoma (Fort Sill) and that subsequent thereto he injured 
his right shoulder and neck in an automobile accident and was 
incarcerated for ten days.  The only service records 
available show that the veteran was incarcerated at Fort Sill 
in 1958 following a conviction of drunken driving and that he 
complained of sharp right shoulder pain, but was not found to 
have a right shoulder disability, upon discharge from service 
in March 1959.  There is no evidence of complaints of right 
shoulder pain after service until March 1974.  Although the 
veteran currently asserts that he has experienced pain in his 
right shoulder and neck since service and that he has had 
left-sided face numbness since service, this is not borne out 
in the medical evidence as will be discussed in detail below.  
The only evidence that supports the veteran's assertion of 
complaints since service is an April 2006 letter alleged to 
be written by his first wife who knew him in 1958 and was 
married to him until 1967.  Although her statement could be 
considered an indication that a current disability may be 
associated with the veteran's service, the very low threshold 
for requiring VA to schedule a physical examination pursuant 
to McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
finds the letter to be in question and inconsistent with the 
totality of the record evidence as will also be discussed in 
more detail below.  Consequently, the Board finds that VA 
does not have a duty to schedule this veteran for an 
examination nor a duty to seek a medical opinion as to the 
etiology of his complaints.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  Therefore, the Board now 
turns to the merits of the veteran's claims.

The veteran contends that he injured his right shoulder and 
neck during service and has continued to have pain in those 
areas ever since.  He also asserts that he was treated for a 
gum infection so severe as to cause nerve damage in his face 
which has continued since service.  The veteran requests that 
service connection be awarded for the residuals of the three 
disabilities described.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service connection may be awarded for a chronic disease under 
38 C.F.R. § 3.309(a).  Because arthritis is a chronic 
disease, service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the disease manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
veteran was discharged from service in March 1959, the 
evidence must show that arthritis of the right shoulder 
and/or neck manifest to a degree of ten percent by March 1960 
in order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

After extensive searching, the veteran's service records are 
presumed to have been destroyed while stored at the National 
Personnel Records Center.  As such, the Board has a 
heightened duty to provide its reasons and bases in rendering 
a decision.  See Washington v. Nicholson, 19 Vet. App. 362, 
371 (2005) ("In cases where . . . the appellant's SMRs have 
been lost or destroyed, the Board's obligation to provide 
well-reasoned findings and conclusions, to evaluate and 
discuss all of the evidence that may be favorable to the 
appellant, and to provide an adequate statement of the 
reasons or bases for its rejection of such evidence is . . . 
heightened"); Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) (noting that "when SMRs are presumed destroyed, 'the 
BVA's obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule is 
heightened.'  This rule has become well entrenched in the 
Court's caselaw") (quoting O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).  It is important to point out that the 
heightened duty is to explain the decision and not to resolve 
reasonable doubt in favor of the veteran when such a doubt 
does not exist as defined in 38 C.F.R. § 3.102.

The veteran's service medical records are unavailable except 
for his March 1959 separation examination and a statement 
made two days later by the veteran.  At the examination on 
March 16, 1959, the veteran was not found to have a right 
shoulder or neck disability nor a nerve problem or face 
disability; he was noted to have seven missing teeth.  A 
statement dated on March 18, 1959, reflects that nothing had 
changed since the examination, however, written on the form 
is "sharp pain in right shoulder."

The veteran's service personnel records are unavailable 
except for documents dated from June 25, 1958, to August 13, 
1958, showing that the veteran was awaiting trial on a 
drunken driving charge then convicted of the charge and 
sentenced to ten days of incarceration.  The veteran was 
returned to duty on August 13, 1958.  His DD Form 214 
reflects that he received an honorable discharge on March 20, 
1959.

The veteran's first contact with VA appears to be an 
application for dental treatment in March 1967 for a 
condition not the result of combat wounds or trauma (injury) 
to the face or jaw.  At that time, the veteran submitted 
copies of his marriage certificate and four birth 
certificates, all of which are signed by his first wife.  
Dental treatment was denied by VA in April 1967.

The first post-service treatment records are dated in 1974 
and are primarily related to the removal of a pterygium of 
the left eye.  In February 1974, however, the veteran related 
having intermittent pain in his right shoulder that radiated 
to his chest.  X-rays of the right shoulder and chest were 
interpreted as normal.  In March 1974, the veteran related 
having experienced right arm and shoulder pain for about 
seventeen years, which would place onset in 1957; he reported 
having first been hospitalized in an Army hospital in 1958.  
There is no evidence of complaints of or treatment for neck 
pain or face numbness nor any diagnosis of a right shoulder 
or neck disability.

The next evidence of post-service treatment is dated in 
October 1980 when the veteran complained of joint pain that 
started mid-way up his right arm and radiated into his 
shoulder and chest wall.  He had a full range of motion of 
the cervical spine and there were no findings of neurologic 
disability.  The diagnosis was to rule out polyarthralgias.  
The veteran was treated for hypertension in July 1981 and 
related having aches in his arms, legs and shoulders.  
Laboratory work was ordered to rule out polyarthritis, 
synovitis and rheumatoid arthritis.  X-rays performed in 
October 1981 suggested an old compression fracture of the C5 
vertebral body and a diagnosis of arthritis of the cervical 
spine and right shoulder was rendered.  There was no mention 
whatsoever of any face numbness or face disability.

Private treatment records dated from 2000 to 2004 show 
primarily treatment for diabetes mellitus, heart disease and 
hypertension.  There is no mention in any of the records of 
face numbness.  In November 2004, the treating physician 
performed a full physical and found the head and face 
entirely normal.  Degenerative joint disease was assessed 
with respect to neck and shoulder pain.

VA treatment records dated from 2001 to 2006 do not include 
any complaint of face numbness and there is no diagnosis of a 
disability associated with face numbness.  Upon VA evaluation 
in February 2002, the veteran denied a history of nerve 
damage.  A full examination in June 2002 did not reveal any 
complaints regarding the face nor any findings of facial 
numbness.  Upon VA evaluation in May 2004, the veteran 
related for the first time that his right shoulder pain was a 
result of an in-service injury.  At that time, he also 
related that his neck pain had begun in 1983 and the treating 
physician opined that, because the pain started in 1983, 
there was no cause and effect supported by the timeline.

In April 2006, the veteran advised VA that he injured the 
left side of his face as a result of a "bad tooth" and that 
subsequent thereto he injured his right shoulder and neck in 
an automobile accident and was incarcerated for ten days.  He 
submitted a statement alleged to be from his first wife in 
April 2006 that says that she was married to the veteran from 
1958 to 1967 and he had always complained of neck and right 
shoulder pain as well as numbness on the left side of the 
face, left side of the nose and left eye.  Interestingly, the 
signature on the letter does not appear to match that on the 
marriage certificate dated in 1958 nor any of the four birth 
certificates dated from 1959 to 1963.  The Board acknowledges 
that decades have passed since the earlier documents were 
signed, however, the lettering in the signatures is 
completely different.  In any event, at most that statement 
suggests that the veteran had complaints of pain during the 
time that they were married (1958-1967), but does not contain 
any reference to the period since that time.  Accordingly, 
the Board finds this statement to have little probative value 
as to continuity of symptomatology.  

In a January 2007 Supplemental Statement of the Case, the 
veteran was advised that injuries sustained as a result of 
willful misconduct were not subject to service connection.  
It was pointed out that drunkenness was considered willful 
conduct.  As such, if injuries were alleged to have been 
sustained as results of the in-service drunken driving that 
the veteran was convicted of, he could not be awarded service 
connection for the residuals of those injuries.  The veteran 
responded that same month by relating that he was advised 
that he had nerve damage as a result of lead fillings being 
installed in his teeth during service and that the fillings 
poisoned him and caused problems with his head, neck, ears, 
eyes and shoulders.

At the veteran's hearing before the Board in March 2008, he 
presented two more theories for his current complaints.  
Specifically, the veteran testified that he worked in 
artillery and performed repetitive tasks with his right 
shoulder and that heavy lifting was required.  He also stated 
that he injured his right shoulder and neck when he tripped 
over some duffel bags and fell into a wall.  The veteran 
testified that he had difficulty dressing while in service 
because of his right shoulder pain and was advised on several 
occasions that he probably had arthritis.  He also testified 
that he had face problems because of an infected tooth and 
that, while being treated in intensive care due to high 
fever, two teeth were extracted.  The veteran stated that he 
had not had feeling in the left side of his face since that 
time.

Right Shoulder and Neck

Considering the evidence as outlined above, the Board finds 
that the most credible evidence relating to the right 
shoulder and neck disabilities was presented by the veteran 
when he sought treatment in 1974, as that treatment was not 
related to a claim for compensation benefits.  At that time, 
however, there was no evidence of the later diagnosed 
arthritis of the cervical spine and right shoulder.  The 
first diagnosis of a right shoulder and a neck disability 
came in 1981, approximately two decades after the veteran's 
discharge from service.  Consequently, service connection for 
arthritis cannot be awarded on a presumptive basis because 
the diagnosis was not made within one year of discharge from 
service.

The Board has carefully reviewed the record to determine if 
the veteran's statements can be deemed sufficient to show a 
continuity of symptomatology.  He reported having a sharp 
right shoulder pain in 1959, but then did not seek treatment 
until 1974.  At that time, he did advise his treating 
physician that he had experienced shoulder pain for about 
seventeen years but made no mention of the probable reason 
for its onset.  Although the veteran's first wife submitted a 
statement suggesting that she observed the veteran 
complaining of pain while they were married, the first 
documented evidence of neck pain was not until 1981.

The veteran is certainly competent to testify as to symptoms 
such as pain which are non-medical in nature, however, he is 
not competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
It is important to point out, however, that pain is not in 
and of itself a disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or 
injury incurred during service, the basic compensation 
statutes cannot be satisfied).  Because the veteran has 
changed his assertions at various times throughout his 
appeal, his credibility is called into question.  As a 
consequence, the Board gives more weight to the medical 
evidence showing that the veteran did not require treatment 
for right shoulder complaints for fifteen years and neck 
complaints for twenty years after service, all of which time 
he was apparently performing the duties as a boiler plant 
operator at Ft. Jackson.  There is no suggestion in the 
medical record that post-service employment caused the 
veteran to develop neck and shoulder arthritis, it only 
reflects that the veteran was capable of performing work 
until his retirement which is not described in the record as 
a disability retirement.

As for the right shoulder disability, the veteran had a 
complaint of sharp pain at the time of discharge from service 
but was not found to have a right shoulder disability.  He 
did not seek treatment for right shoulder problems until 1974 
and was diagnosed as having arthritis in 1981.  There is no 
medical evidence to suggest that the currently diagnosed 
disability is a continuation of the single episode of right 
shoulder pain reported at the time of discharge and the 
statement alleged to be from the veteran's first wife is not 
found to be credible.  Consequently, the Board finds that 
service connection cannot be granted on a direct basis as 
there is no medical evidence linking the currently diagnosed 
right shoulder arthritis to service nor is there credible 
evidence of a continuity of symptomatology.  

Turning to the neck disability, the record includes the 
medical opinion that a connection between the diagnosed neck 
arthritis and service is not supported by the timeline 
presented by the veteran.  The timeline is corroborated by 
the medical record.  As such, the medical opinion is 
credible.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
Because the statement alleged to be from the veteran's first 
wife is inconsistent with the medical record, it does not 
support a showing of continuity of symptomatology.  
Accordingly, service connection for a neck disability must 
also be denied as there is no medical evidence linking the 
currently diagnosed neck arthritis to service nor is there 
credible evidence of a continuity of symptomatology.  

Although the veteran's first theory of entitlement to service 
connection gives rise to the questions of whether he injured 
his right shoulder and neck in a drunk-driving automobile 
accident and, thus, whether compensation would be limited 
under 38 C.F.R. § 3.301 based on his own misconduct, the 
veteran appears to have abandoned that theory and is now 
asserting that he injured his right shoulder and neck either 
as results of nerve damage due to lead fillings, repetitive 
motion during work duties or as results of a fall.  As such, 
the Board does not see the need to make a determination 
regarding willful misconduct at this time.  The claims are 
denied on the evidence showing that there is no direct link 
between currently diagnosed disabilities and service, there 
is no credible evidence of a continuity of symptomatology, 
and there is no evidence of a diagnosis of arthritis within 
one year of discharge from service.

Face Numbness

The veteran's claim of facial numbness has been consistent in 
that he avers that he has experienced some type of nerve 
damage as a result of dental treatment during service.  His 
claim, however, must be denied as there is no medical 
evidence of a current disability.  As pointed out above, 
absent a disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).

The medical evidence clearly shows that the veteran sought 
dental treatment in 1967, but there is no evidence of any 
complaints of facial numbness in that application or any 
medical record identified by the veteran.  He has presented 
for treatment of various disabilities involving his eyes and 
head area, but a complaint of facial numbness has never been 
recorded.  Thus, the Board must find that there is no 
diagnosed disability associated with facial numbness.  
Therefore, service connection for a left-sided face condition 
must be denied.









ORDER

Service connection for residuals of a right shoulder injury 
is denied.

Service connection for residuals of a neck injury is denied.

Service connection for numbness of the left side of the face 
is denied.



____________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


